Citation Nr: 1213723	
Decision Date: 04/13/12    Archive Date: 04/26/12

DOCKET NO.  06-38 985	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Des Moines, Iowa


THE ISSUE

Entitlement to service connection for post operative varicose veins of right lower leg, to include as secondary to service-connected right knee disability.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Veteran, Veteran's wife, and R.B.


ATTORNEY FOR THE BOARD

Jennifer Hwa, Counsel


INTRODUCTION

The Veteran served on active duty from November 1967 to November 1970.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2006 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Des Moines, Iowa.

In May 2009, the Veteran testified at a Travel Board hearing before the undersigned Veterans Law Judge.  A transcript of this hearing is associated with the claims file.  At the hearing, the Veteran submitted additional evidence with a waiver of initial RO consideration.  See 38 C.F.R. § 20.1304 (2011).

In July 2009, the Board remanded the current issue for further evidentiary development.  The requested development was completed, and the case has now been returned to the Board for further appellate action.

In its July 2009 decision, the Board also denied entitlement to an initial disability rating in excess of 10 percent for chondromalacia, right knee, post operative status.  Because a final Board decision was rendered with regard to that issue, it is no longer a part of the current appeal.

In October 2010, the Board again remanded the current issue for further evidentiary development.  The requested development was completed, and the case has now been returned to the Board for further appellate action.

For reasons explained below, the current appeal is once again REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required on his part.




REMAND

While further delay is regrettable, the Board observes that additional development is once again required prior to adjudicating the Veteran's claim for service connection for post operative varicose veins of the right lower leg, to include as secondary to his service-connected right knee disability.

Pursuant to the Board's October 2010 remand, the Veteran's claims file was returned to the January 2010 VA examiner for an addendum opinion.  The VA examiner was asked to render an opinion as to whether it is at least as likely as not (50 percent probability or greater) that the Veteran's varicose veins were caused or aggravated (permanent worsening of the underlying disability beyond natural progress) by his service-connected right knee disability.  The examiner indicated that he made another detailed review of the claims file.  It was noted that although the Veteran's varicose vein problem of the right lower extremity began following his June 1995 right knee surgery, his varicose veins were already present prior to this surgery.  Specifically, the varicose veins were reported to have been present 4 to 5 years prior to a November 2001 VA examination.  

The January 2010 examiner opined that there was no relationship between the Veteran's right varicose veins and his right knee disability.  He explained that the Veteran's varicose veins had been present prior to the June 1995 right knee arthroscopic surgery and that arthroscopic surgery of the knee was not a known risk factor for lower extremity varicosities.  He concluded that there was no medical evidence to support the contention that the Veteran's 1995 right knee surgery resulted in his varicose veins or subsequent treatment.  The examiner also concluded that there was no medical evidence that the Veteran's period of service or treatment for a right knee injury resulted in an exacerbation or aggravation perpetuating or resulting in the Veteran's varicose vein condition.    

It appears that the examiner provided opinions regarding causation of the Veteran's varicose veins.  However, service connection may be established on a secondary basis if a current disability is found to be aggravated by a service-connected disability.  38 C.F.R. § 3.310 (2011); Allen v. Brown, 7 Vet. App. 439 (1995).  The Board notes that there is still no opinion with regard to whether the Veteran's current existing varicose vein disability is aggravated by his service-connected right knee disability, to include the surgery he had on his right knee.  Therefore, on remand, the claims file should be returned to the January 2010 examiner, if available, in order to obtain such an opinion.

Accordingly, the case is REMANDED for the following action:

1.  Return the claims file to the examiner who conducted the January 2010 VA vascular examination and provided the November 2010 addendum, if available.  The examiner should once again review the claims file and then render an opinion as to whether it is at least as likely as not (50 percent probability or greater) that the Veteran's current varicose veins of the right lower extremity have been permanently worsened beyond normal progression (aggravated) by his service-connected right knee disability, to include the surgery he underwent for that knee.  If aggravation is determined, then the examiner should quantify the degree of such aggravation, if possible.  A complete rationale for all opinions expressed should be provided.

If the examiner determines that an examination of the Veteran is necessary to provide the requested opinion, then such examination should be scheduled.  If the previous examiner is no longer available, then the requested opinion should be rendered by another qualified examiner.

2.  After the development requested above as well as any additional development deemed necessary has been completed, the record should again be reviewed.  If the benefit sought on appeal remains denied, then the Veteran and his representative should be furnished with a supplemental statement of the case and be given the opportunity to respond thereto.  The case should then be returned to the Board for further appellate consideration, if in order. 

The Veteran has the right to submit additional evidence and argument on the matter that the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
K.A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


